Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 4, 2022 has been entered. Claims 21-24 are added, and claims 1-24 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 5, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 9, filed April 4, 2022, with respect to the rejection of claims 1 and 15 under 35 U.S.C. 103 (Cai in view of Zwirn) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Cai, Thiele, and Stegman, as shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claim 3, the limitation “wherein the processor circuit configured to normalize the first signal data is further configured to: apply a reference intensity map to the first signal data.” is indefinite. It is unclear if the “reference intensity map” is applied to the first signal data before normalization of the first signal data or after normalization of the first signal data. For the purpose of advancing prosecution, the examiner assumes the “reference intensity map” is applied to the first signal data after normalization. As claim 4 is a dependent of claim 3, claim 4 is thereby rendered indefinite as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 8956299 B2, published February 17, 2015, from IDS filed June 11, 2020) in view of Thiele (US 20100004540 A1, published January 7, 2010) and Stegman et al. (US 20150005637 A1, published January 1, 2015), hereinafter referred to as Cai, Thiele, and Stegman, respectively. 
Regarding claim 1, Cai teaches an ultrasound imaging system (Fig. 1, IVUS imaging system 100), comprising: 
an intraluminal imaging device configured to be positioned within a body lumen of a patient (Fig. 1; see col. 7, lines 39-42 — “The catheter 102 with one or more transducers 312 mounted to the distal end 208 of the imaging core 308 may be inserted percutaneously into a patient via an accessible blood vessel...” where the intraluminal device is catheter 102), the intraluminal imaging device comprising: 
a rotatable, flexible elongate drive cable (see col. 5, lines 25-32, 34-36 - “FIG. 3 is a schematic perspective view of one embodiment of the distal end 208 of the elongated member 202 of the catheter 102…The imaging core 306 includes an imaging device 308 coupled to a distal end of a driveshaft 310 that is rotatable either manually or using a computer-controlled drive mechanism...The sheath 302 may be formed from any flexible, biocompatible material suitable for insertion into a patient.” Where the drive cable is driveshaft 310); and 
an ultrasound transducer disposed at a distal portion of the drive cable, the ultrasound transducer configured to transmit ultrasound energy into the body lumen and to receive ultrasound echoes associated with the body lumen (Fig. 3 transducers 312 at the distal end of drive cable (driveshaft 310); see col. 5, lines 32-34 — “One or more transducers 312 may be mounted to the imaging device 308 and employed to transmit and receive acoustic signals.”); and 
a processor circuit in communication with the intraluminal imaging device (Fig. 1, processor 106 in communication with catheter 102) and configured to: 
receive, from the ultrasound transducer, first signal data corresponding to the received ultrasound echoes (see col. 6, lines 35-41 — “When an emitted acoustic pulse with sufficient energy encounters one or more medium boundaries, such as one or more tissue boundaries, a portion of the emitted acoustic pulse is reflected back to the emitting transducer as an echo pulse. Each echo pulse that reaches a transducer with sufficient energy to be detected is transformed to an electrical signal in the receiving transducer.”).
Cai teaches receiving first signal data corresponding to the received ultrasound echoes, but does not explicitly teach:
receive, from the ultrasound transducer, first signal data corresponding to the received ultrasound echoes, wherein the first signal data comprises speckle and a background;
process the first signal data to generate second signal data in which the speckle is emphasized relative to the background; 
determine a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data;
generate an image of the body lumen based on the displacement; and 
output the image to a display in communication with the processor circuit.
Whereas, Thiele, in an analogous field of endeavor, teaches: 
receive, from the ultrasound transducer, first signal data corresponding to the received ultrasound echoes, wherein the first signal data comprises speckle and a background (Fig. 9, where the first signal data is from speckle and background, the signal before multirate low pass filter 305; see para. 0026 – “The XD 105 scans a subject (patient) and produces ultrasound waves and outputs them to the scanner 110…”); and 
process the first signal data to generate second signal data in which the speckle is emphasized relative to the background (Fig. 9, where the second signal data is speckle enhanced, the signal at the output of speckle tracker 205; see para. 0030 – “For optimal speckle tracking, it is desired that the speckle be enhanced…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving, from the ultrasound transducer, first signal data corresponding to the received ultrasound echoes, as disclosed in Cai, by having the first signal data comprising of speckle and a background, and process the first signal data to generate second signal data in which the speckle is emphasized relative to the background, as disclosed in Thiele. One of ordinary skill in the art would have been motivated to make this modification in order to improve obtaining a series of images of the movement of a target over time, as taught in Thiele (see para. 0005). 
Cai in view of Thiele does not explicitly teach: 
determine a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data;
generate an image based on the displacement; and
output the image to a display in communication with the processor circuit.
Whereas, Stegman, in the same field of endeavor, teaches:
determine a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data (Fig. 8, where determining the tissue displacement (specimen displacement/speed display 810) is based on the displacement field (of scanlines), and where determining the displacement field is based on speckle tracking; see para. 0060 – “A representative method 600 of speckle tracking using a displacement field [displacement of scanlines] is illustrated in FIG. 6…The displacement field can be determined in a scan line approach that evaluates image field points in a raster scanning pattern can be used to evaluate total displacement at all x, z locations within the image field of view.” Where the scanlines, in light of the applicant’s specification (see Fig. 11 and para. 0068), refer to the scanlines of an image before B-mode processing and/or scan conversion);
generate an image based on the displacement (Fig. 6, acquire image frames 608 based on estimating displacement vector maximum 604, which is based on the displacement field); and
output the image to a display in communication with the processor circuit (Fig. 8, specimen displacement/speed display 810 in communication with speckle tracking processor 804 (processor circuit); see para. 0068 – “Specimen displacement or speeds are provided at an output device 810 such as a display device…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit, as disclosed in Cai in view of Thiele, by having the processor circuit determine a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data, generate an image based on the displacement, and output the image to a display in communication with the processor circuit, as disclosed in Stegman. One of ordinary skill in the art would have been motivated to make this modification in order to determine and display the maximum displacement of tendon motion, as taught in Stegman (see para. 0066). 

Furthermore, regarding claim 2, Cai further teaches wherein the displacement is associated with a rotational motion of the ultrasound transducer (see col. 8, lines 17-21— “FIG. 5 is a block diagram illustrating schematically one embodiment of a procedure for at least partially correcting non-uniform rotation distortion (NURD). The level of NURD around each scan line Lin the image frame can be calculated through cross-correlation values between image subframes...” Where displacement is equated to the level of NURD around each scanline).
Furthermore, regarding claim 13, Cai further teaches wherein the processor circuit configured to generate the image is further configured to: resample the one or more scanlines based on the displacement (see col. 10, lines 40-44 — “A correction can be calculated for each scan line to be corrected. The correction may be a line spacing correction that interpolates a corrected scan line from lines adjacent the scan line to be corrected.” Where resampling is equated to interpolating). 
Furthermore, regarding claim 14, Cai teaches resampling scanlines, and 
Thiele further teaches wherein the processor circuit configured to generate the image is further configured to: perform brightness-mode (B-mode) processing on the one or more scanlines (see para. 0062 – “…the scan line can sequence through a tomographic slice in the body, referred to as 2D or B-Mode operation.”).
	The motivation for claim 14 was shown previously in claim 1.

Regarding claim 15, Cai teaches a method of ultrasound imaging, comprising: 
receiving, at a processor circuit in communication with an intraluminal imaging device (Fig. 1, processor 106 in communication with catheter 102)
including an ultrasound transducer positioned at distal portion of a rotational, flexible elongate drive cable (Fig. 3 transducers 312 at the distal end of drive cable (driveshaft 310); see col. 5, lines 32-34 — “One or more transducers 312 may be mounted to the imaging device 308 and employed to transmit and receive acoustic signals.”; see col. 5, lines 25-32, 34-36 - “FIG. 3 is a schematic perspective view of one embodiment of the distal end 208 of the elongated member 202 of the catheter 102…The imaging core 306 includes an imaging device 308 coupled to a distal end of a driveshaft 310 that is rotatable either manually or using a computer-controlled drive mechanism...The sheath 302 may be formed from any flexible, biocompatible material suitable for insertion into a patient.” Where the drive cable is driveshaft 310), 
first signal data corresponding to ultrasound echoes associated with a body lumen (see col. 6, lines 35-41 — “When an emitted acoustic pulse with sufficient energy encounters one or more medium boundaries, such as one or more tissue boundaries, a portion of the emitted acoustic pulse is reflected back to the emitting transducer as an echo pulse. Each echo pulse that reaches a transducer with sufficient energy to be detected is transformed to an electrical signal in the receiving transducer.”).
Cai teaches receiving first signal data corresponding to the received ultrasound echoes, but does not explicitly teach:
receiving first data signal data, wherein the first signal data comprises speckle and a background; 
processing the first signal data to generate second signal data in which the speckle is emphasized relative to the background; 
determining a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data; 
generating an image of the body lumen based on the displacement; and 
outputting the image to a display in communication with the processor circuit.  
Whereas, Thiele, in analogous field of endeavor, teaches: 
receiving first data signal data, wherein the first signal data comprises speckle and a background (Fig. 9, where the first signal data is from speckle and background, the signal before multirate low pass filter 305; see para. 0026 – “The XD 105 scans a subject (patient) and produces ultrasound waves and outputs them to the scanner 110…”); and 
processing the first signal data to generate second signal data in which the speckle is emphasized relative to the background (Fig. 9, where the second signal data is speckle enhanced, the signal at the output of speckle tracker 205; see para. 0030 – “For optimal speckle tracking, it is desired that the speckle be enhanced…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving first signal data corresponding to the received ultrasound echoes, as disclosed in Cai, by receiving first data signal data, wherein the first signal data comprises speckle and a background, and processing the first signal data to generate second signal data in which the speckle is emphasized relative to the background, as disclosed in Thiele. One of ordinary skill in the art would have been motivated to make this modification in order to improve obtaining a series of images of the movement of a target over time, as taught in Thiele (see para. 0005).
Cai in view of Thiele does not explicitly teach:
determining a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data;  
generating an image of the body lumen based on the displacement; and 
outputting the image to a display in communication with the processor circuit.
Whereas, Stegman, in the same field of endeavor, teaches: 
determining a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data (Fig. 8, where determining the tissue displacement (specimen displacement/speed display 810) is based on the displacement field (of scanlines), and where determining the displacement field is based on speckle tracking; see para. 0060 – “A representative method 600 of speckle tracking using a displacement field [displacement of scanlines] is illustrated in FIG. 6…The displacement field can be determined in a scan line approach that evaluates image field points in a raster scanning pattern can be used to evaluate total displacement at all x, z locations within the image field of view.” Where the scanlines, in light of the applicant’s specification (see Fig. 11 and para. 0068), refer to the scanlines of an image before B-mode processing and/or scan conversion);
generating an image based on the displacement (Fig. 6, acquire image frames 608 based on estimating displacement vector maximum 604, which is based on the displacement field); and
outputting the image to a display in communication with the processor circuit (Fig. 8, specimen displacement/speed display 810 in communication with speckle tracking processor 804 (processor circuit); see para. 0068 – “Specimen displacement or speeds are provided at an output device 810 such as a display device…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Thiele, by including to the method determining a displacement for one or more scanlines of the first signal data based on the speckle in the second signal data, generating an image based on the displacement, and outputting the image to a display in communication with the processor circuit, as disclosed in Stegman. One of ordinary skill in the art would have been motivated to make this modification in order to determine and display the maximum displacement of tendon motion, as taught in Stegman (see para. 0066). 
Furthermore, regarding claim 16, Cai further teaches wherein the displacement is associated with a rotational motion of the ultrasound transducer (see col. 8, lines 17-21— “FIG. 5 is a block diagram illustrating schematically one embodiment of a procedure for at least partially correcting non-uniform rotation distortion (NURD). The level of NURD around each scan line Lin the image frame can be calculated through cross-correlation values between image subframes...” Where displacement is equated to the level of NURD around each scanline).

	Claims 7-9, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele and Stegman, as applied to claim 1 and 15 above, respectively, and in further of Wright et al. (US 5570691 A, published November 5, 1996), hereinafter referred to as Wright.
	Regarding claim 7, Cai in view of Thiele and Stegman teaches all of the elements disclosed in claim 1 above. 
	Cai in view of Thiele and Stegman does not explicitly teach wherein the processor circuit is further configured to: determine a metric for each scanline of the one or more scanlines based on the signal data. 
Whereas, Wright, in the same field of endeavor, teaches determining a metric for each scanline of the one or more scanlines based on the second signal data (see col. 18, lines 45-50 — “Each accumulated correlation value Ci, associated with a range window therefore is multiplied by an azimuth filter coefficient and summed in order to obtain an aberration correction value associated with an image position corresponding to the center of an azimuth averaging window and the center of the range window.” So the metric is equated to the summation of aberration correction value profiles of different aberration correction values from different azimuth windows (of multiple scan lines)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit, as disclosed in Cai in view of Thiele and Stegman, by having the processor circuit determine a metric for each scanline of the one or more scanlines based on the signal data, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate edge effects near or at the frame edges, as taught in Wright (see col. 7, lines 25-30).
Furthermore, regarding claim 8, Wright further teaches wherein a first scanline of the one or more scanlines includes a first sample at a first imaging depth and a second sample at a second imaging depth (Fig. 5, where the first sample at a first imaging depth is the samples of azimuth window 573a, and where the second sample at a second imaging depth is the samples of azimuth window 573b), and wherein the processor circuit configured to determine the metric is further configured to: 
determine a first quantity of consecutive samples at the first imaging depth across neighboring scanlines of the first scanline comprising a first intensity value (Fig. 5, where the first samples at a first imaging depth is the samples across scanlines in azimuth window 573a; see col. 1, lines 1-6 — “Accordingly, aberration correction values, preferably aberration delay and amplitude values, are adaptively measured for each receive scanline or for a subset of receive scan lines in range regions corresponding to transmit focal depths by the adaptive focusing control subsystem. G-100 shown in FIG.2c.” so the intensity value is the amplitude value of the aberration correction value); 
determine a second quantity of consecutive samples at the second imaging depth across neighboring scanlines of the first scanline comprising the first intensity value (Fig. 5, where the second samples at a second imaging depth is equated to the samples across scanlines in azimuth window 573b; see col. 1, lines 1-6 — “Accordingly, aberration correction values, preferably aberration delay and amplitude values, are adaptively measured for each receive scanline or for a subset of receive scan lines in range regions corresponding to transmit focal depths by the adaptive focusing control subsystem. G-100 shown in FIG.2c.” so the intensity value is equated to the amplitude value of the aberration correction value); and 
determine the metric for the first scanline based on the first quantity and the second quantity (see col. 18, lines 45-50 — “Each accumulated correlation value Ci, associated with a range window therefore is multiplied by an azimuth filter coefficient and summed in order to obtain an aberration correction value associated with an image position corresponding to the center of an azimuth averaging window and the center of the range window.” So the metric is the summation of aberration correction value profiles of different aberration correction values from different azimuth windows).
Furthermore, regarding claim 9, Wright further teaches wherein the processor circuit configured to determine the metric is further configured to: apply at least one of an accumulation operation, an averaging operation, or a median operation to the first quantity and the second quantity (see col. 18, lines 45-50 — “Each accumulated correlation value Ci, associated with a range window therefore is multiplied by an azimuth filter coefficient and summed in order to obtain an aberration correction value associated with an image position corresponding to the center of an azimuth averaging window and the center of the range window.” So the metric is the summation of aberration correction value profiles of different aberration correction values from different azimuth windows).
The motivation for claims 8-9 was shown previously in claim 7. 

Regarding claim 18, Cai in view of Thiele teaches all of the elements disclosed in claim 15 above.
Cai in view of Thiele and Stegman does not explicitly teach wherein a first scanline of the one or more scanlines includes a first sample at a first imaging depth and a second sample at a second imaging depth, and wherein the method further comprises: determining a first quantity of consecutive samples at the first imaging depth across neighboring scanlines of the first scanline based on an intensity threshold; 5Application No. 16/898,562Docket No. 2019P00243US01 / 44755.2047US01 a second quantity of consecutive samples at the second imaging depth across neighboring scanlines of the first scanline based on the intensity threshold; and determining a metric for the first scanline based on the first quantity and the second quantity.  
Whereas, Wright, in the same field of endeavor, teaches:
wherein a first scanline of the one or more scanlines includes a first sample at a first imaging depth and a second sample at a second imaging depth (Fig. 5, where the first sample at a first imaging depth is the samples of azimuth window 573a, and where the second sample at a second imaging depth is the samples of azimuth window 573b), and wherein the method further comprises: 
determining a first quantity of consecutive samples at the first imaging depth across neighboring scanlines of the first scanline based on an intensity threshold (see col. 21, lines 34-39 — “Multiple range-window-averaged correlations can be obtained from multiple range windows at multiple measurement depths in an ultrasound scan line, and each correlation value can be further averaged with correlation values at the same range over multiple ultrasound scan lines in an azimuth window.” Where the intensity threshold is the correlation values of the range windows (samples at an imaging depth across scanlines)); 5Application No. 16/898,562Docket No. 2019P00243US01 / 44755.2047US01 
a second quantity of consecutive samples at the second imaging depth across neighboring scanlines of the first scanline based on the intensity threshold (see col. 21, lines 34-39 — “Multiple range-window-averaged correlations can be obtained from multiple range windows at multiple measurement depths in an ultrasound scan line, and each correlation value can be further averaged with correlation values at the same range over multiple ultrasound scan lines in an azimuth window.” Where the intensity threshold is the correlation values of the range windows (samples at an imaging depth across scanlines)); and 
determining a metric for the first scanline based on the first quantity and the second quantity (see col. 18, lines 45-50 — “Each accumulated correlation value Ci, associated with a range window therefore is multiplied by an azimuth filter coefficient and summed in order to obtain an aberration correction value associated with an image position corresponding to the center of an azimuth averaging window and the center of the range window.” So the metric is the summation of aberration correction value profiles of different aberration correction values from different azimuth windows).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Thiele and Stegman, by including to the method wherein a first scanline of the one or more scanlines includes a first sample at a first imaging depth and a second sample at a second imaging depth, and wherein the method further comprises: determining a first quantity of consecutive samples at the first imaging depth across neighboring scanlines of the first scanline based on an intensity threshold; 5Application No. 16/898,562Docket No. 2019P00243US01 / 44755.2047US01 a second quantity of consecutive samples at the second imaging depth across neighboring scanlines of the first scanline based on the intensity threshold; and determining a metric for the first scanline based on the first quantity and the second quantity, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate edge effects near or at the frame edges, as taught in Wright (see col. 7, lines 25-30).
Furthermore, regarding claim 19, Wright further teaches wherein the determining the metric includes: applying at least one of an accumulation operation, an averaging operation, or a median operation to the first quantity and the second quantity (see col. 18, lines 45-50 — “Each accumulated correlation value Ci, associated with a range window therefore is multiplied by an azimuth filter coefficient and summed in order to obtain an aberration correction value associated with an image position corresponding to the center of an azimuth averaging window and the center of the range window.” So the metric is the summation of aberration correction value profiles of different aberration correction values from different azimuth windows).
	The motivation for claim 19 was shown previously in claim 18. 
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele, Stegman, and Wright, as applied to claim 8 above, and in further view of Lang et al. (US 6585652 B2, published July 1, 2003), hereinafter referred to as Lang. 
Regarding claim 10, Cai in view of Thiele, Stegman, and Wright teaches all of the elements disclosed in claim 8 above. 
Cai in view of Thiele, Stegman, and Wright does not explicitly teach wherein the first intensity value is associated with a background intensity threshold. 
Whereas, Lang, in an analogous field of endeavor, teaches wherein the first intensity value is associated with a background intensity threshold (see col. 21, lines 1-6 — “Threshold levels will vary depending on the object being interrogated, the expected acoustical impedance mismatch between mediums at the reflective interface, and the background noise. Typically, threshold levels will be at least about three to four times the average background noise.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first intensity value, as disclosed in Cai in view of Thiele, Stegman, and Wright, by having the first intensity value be associated with a background intensity threshold, as disclosed in Lang. One of ordinary skill in the art would have been motivated to make this modification in order to remove background noise and reduce the likelihood of obtaining false reflective interfaces, as taught in Lang (see col. 20, lines 62-67).

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele, Stegman, and Wright, as applied to claim 7, and in further view of Soldner et al. (US 4047520 A, September 13, 1977), hereinafter referred to as Soldner. 
Regarding claim 11, Cai in view of Thiele, Stegman, and Wright teaches all of the elements disclosed in claim 7 above. 
Cai in view of Thiele, Stegman, and Wright does not explicitly teach wherein the processor circuit is further configured to: determine a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on a corresponding metric. 
Whereas, Soldner, in the same field of endeavor, teaches determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on a corresponding metric (see col. 3, lines 2-12 — “…the marking system further comprising a mark scanner for scanning of the marks during rotation thereof with the transducers and for controlling the rate of image line displacement in dependence upon the rate of scanning of the individually scanned marks, such that the image line displacement takes place rapidly during scanning of a rapid succession of marks, and takes place correspondingly less rapidly during scanning of a less rapid succession of marks.” Where the rotational parameter is the rate of image line displacement during rotation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor circuit, as disclosed in Cai in view of Thiele, Stegman, and Wright, by having the processor circuit determine a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on a corresponding metric, as disclosed in Soldner. One of ordinary skill in the art would have been motivated to make this modification in order to produce the desired uniform information density in the ultrasound image, as taught in Soldner (see col. 3, lines 13-24).
Furthermore, regarding claim 12, Soldner further teaches wherein the processor circuit configured to determine the displacement is further configured to: determine a lateral displacement for the one or more scanlines based on the rotational parameter (see col. 2, lines 65-68, col. 3, lines 1-12 — “…the marking system further comprising a mark scanner for scanning of the marks during rotation thereof with the transducers and for controlling the rate of image line displacement in dependence upon the rate of scanning of the individually scanned marks, such that the image line displacement takes place rapidly during scanning of a rapid succession of marks, and takes place correspondingly less rapidly during scanning of a less rapid succession of marks.” So the lateral displacement of scanlines is the image line displacement, and the rotational parameter of the transducer is the rate of scanning the individually scanned marks).
The motivation for claim 12 was shown previously in claim 11.

Regarding claim 20, Cai in view of Thiele and Stegman teaches all of the elements disclosed in claim 1 above, and 
Cai further teaches further teaches wherein the generating the image includes: resampling the one or more scanlines based on the lateral displacement (see col. 10, lines 40-44 — “A correction can be calculated for each scan line to be corrected. The correction may be a line spacing correction that interpolates a corrected scan line from lines adjacent the scan line to be corrected.” Where resampling is equated to interpolating). 
Cai in view of Thiele and Stegman does not explicitly teach determining a metric for each scanline of the one or more scanlines based on the second signal data; and determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on corresponding metrics, wherein the determining the displacement includes: determining a lateral displacement for the one or more scanlines based on the rotational parameter.
Whereas, Wright, in the same field of endeavor, teaches determining a metric for each scanline of the one or more scanlines based on the second signal data (see col. 18, lines 45-50 — “Each accumulated correlation value Ci, associated with a range window therefore is multiplied by an azimuth filter coefficient and summed in order to obtain an aberration correction value associated with an image position corresponding to the center of an azimuth averaging window and the center of the range window.” So the metric is equated to the summation of aberration correction value profiles of different aberration correction values from different azimuth windows (of multiple scan lines)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Thiele, by determining a metric for each scanline of the one or more scanlines based on the second signal data, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate edge effects near or at the frame edges, as taught in Wright (see col. 7, lines 25-30).
Cai in view of Thiele, Stegman, and Wright does not explicitly teach determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on corresponding metrics, wherein the determining the displacement includes: determining a lateral displacement for the one or more scanlines based on the rotational parameter.
Whereas, Soldner, in the same field of endeavor, teaches: 
determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on corresponding metrics (see col. 3, lines 2-12 — “…the marking system further comprising a mark scanner for scanning of the marks during rotation thereof with the transducers and for controlling the rate of image line displacement in dependence upon the rate of scanning of the individually scanned marks, such that the image line displacement takes place rapidly during scanning of a rapid succession of marks, and takes place correspondingly less rapidly during scanning of a less rapid succession of marks.” Where the rotational parameter is the rate of image line displacement during rotation, and the rate of image line displacement is a metric), 
wherein the determining the displacement includes: determining a lateral displacement for the one or more scanlines based on the rotational parameter (see col. 2, lines 65-68, col. 3, lines 1-12 — “…the marking system further comprising a mark scanner for scanning of the marks during rotation thereof with the transducers and for controlling the rate of image line displacement in dependence upon the rate of scanning of the individually scanned marks, such that the image line displacement takes place rapidly during scanning of a rapid succession of marks, and takes place correspondingly less rapidly during scanning of a less rapid succession of marks.” So the lateral displacement of scanlines is the image line displacement, and the rotational parameter of the transducer is the rate of scanning the individually scanned marks).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Thiele, Stegman, and Wright, by including to the method determining a rotational parameter of the ultrasound transducer associated with the one or more scanlines based on corresponding metrics, and determining a lateral displacement for the one or more scanlines based on the rotational parameter, as disclosed in Soldner. One of ordinary skill in the art would have been motivated to make this modification in order to produce the desired uniform information density in the ultrasound image, as taught in Soldner (see col. 3, lines 13-24).



	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele, Stegman, Robert, and Torp, as applied to claim 23 above, and in further view of Ng.
Regarding claim 17, Cai in view of Thiele, Stegman, Robert, and Torp teaches all of the elements disclosed in claim 23 above.
Cai in view of Thiele, Stegman, Robert, and Torp teaches removing low frequency signal component from the first normalized signal data by using a high-pass filter, but does not explicitly teach wherein: the normalizing the first signal data includes: applying a reference intensity map to the first signal data, and the determining the second signal data includes: applying at least one of a high-pass filter operation or an averaging operation to the first normalized signal data.
Whereas, Ng, in an analogous field of endeavor, teaches: 
the normalizing the first signal data includes: applying a reference intensity map to the first signal data (Fig. 3, reference intensity map is the amplitude of the signals at the output of the normalization stages 34, 134, and 234; see col. 5, lines 56-59 — “The amplitude of the detected motion artifact signals is set to a desired level by selection of the coefficients of either the normalization stage 234...”), and 
the determining the second signal data includes: applying at least one of a high-pass filter operation or an averaging operation to the first normalized signal data (Fig. 3, quadrature bandpass (QBP) filters 36, 136, and 236 as high pass filters, removing low frequency of normalized signals from output of normalization stages 34, 134, and 234; see col. 6, lines 47-52 – “Use of the passbands of FIG. 3 will provide a further benefit in the form of enhancement of the edges of structure in the harmonic image. That is due to the removal of some of the low frequency components by the artifact removal process, providing a relatively greater proportion of high frequency components to the image display.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified removing low frequency signal component from the first normalized signal data by using a high-pass filter, as disclosed in Cai in view of Thiele, Stegman, Robert, and Torp, by applying a reference intensity map to the first signal data, and then applying at least one of a high-pass filter operation or an averaging operation to the first normalized signal data, as disclosed in Ng. One of ordinary skill in the art would have been motivated to make this modification in order to equalize the nominal signal amplitudes of the channels to account for disparities such as depth dependent frequency attenuation, as taught in Ng (see col. 4, lines 25-28).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele and Stegman, as applied to claim 1 above, and in further view of Kim et al. (KR 20090105461 A, published October 7, 2009), hereinafter referred to as Kim. 
Regarding claim 21, Cai in view of Thiele and Stegman teaches all of the elements disclosed in claim 1 above.
Cai in view of Thiele and Stegman teaches determining a displacement of the scanlines, but does not explicitly teach wherein the displacement is an angular spacing between the one or more scanlines of a circumferential intravascular ultrasound (IVUS) image.
Whereas, Kim, in an analogous field  of endeavor, teaches wherein the displacement is an angular spacing between the one or more scanlines of a circumferential intravascular ultrasound (IVUS) image (Fig. 7, angular spacing between scanlines (angle between radial scan lines) of the circumferential IVUS image (ultrasound image 210 of blood vessel); see pg. 11, para. 6 – “The radiation scan line setting unit 344 uses a steering angle from the control unit 320 to generate a plurality of radiations around the center O of the blood vessel in the first ultrasound image, as shown in FIG. 7. Scan lines…are set. At this time, the interval (i.e., angle) between the radiation scan lines is equal to the interval (i.e., angle) of the scan lines steered at the steering angle as shown in FIG. 5…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining a displacement of the scanlines, as disclosed in Cai in view of Thiele and Stegman, by having where the displacement is an angular spacing between the one or more scanlines of a circumferential intravascular ultrasound (IVUS) image, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order to reconstruct the circumferential IVUS image by reconstructing the radial scan lines to be parallel to each other with respect to the center of the blood vessel, as taught in Kim (see pg. 12, para. 1). 

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele and Stegman, as applied to claim 1 above, and in further view of Robert et al. (US 20190187279 A1, published June 20, 2019), hereinafter referred to as Robert. 
Regarding claim 22, Cai in view of Thiele and Stegman teaches all of the elements disclosed in claim 1 above.
Cai in view of Thiele and Stegman teaches to process the first signal data to generate the second signal data, but does not explicitly teach the processor is configured to normalize the first signal data by adjusting an intensity range of the first signal data to form first normalized signal data in which the speckle comprises a uniform average amplitude.
Whereas, Robert, in an analogous field of endeavor, teaches normalizing the signal data by adjusting an intensity range of the signal data to form normalized signal data in which the speckle comprises a uniform average amplitude (see para. 0025 – “The amplitude may be computed by averaging the amplitude of the field at several frequencies. In addition, a depth-dependent normalization can be applied to the weights…the normalization can be chosen so that speckle regions have uniform brightness with depth.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Cai in view of Thiele and Stegman, by having the processor normalize the signal data by adjusting an intensity range of the signal data to form normalized signal data in which the speckle comprises a uniform average amplitude, as disclosed in Robert. One of ordinary skill in the art would have been motivated to make this modification in order to vary the size and shape of the aperture dynamically with depth, as taught in Robert (see para. 0025). 

Claims 3-4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele, Robert, and Stegman, as applied to claim 22 above, and in further view of Ng et al. (US 6454714 B1, published September 24, 2002), hereinafter referred to as Ng.
Regarding claim 3, Cai in view of Thiele, Robert, and Stegmen teaches all of the elements disclosed in claim 22 above.
Cai in view of Thiele and Robert teaches the first signal data, but does not explicitly teach wherein the processor circuit configured to normalize the first signal data is further configured to: apply a reference intensity map to the first signal data.
Whereas, Ng, in an analogous field of endeavor, teaches wherein the processor circuit configured to normalize the first signal data is further configured to: apply a reference intensity map to the first signal data (Fig. 3, reference intensity map is the amplitude of the signals at the output of the normalization stages 34, 134, and 234; see col. 5, lines 56-59 — “The amplitude of the detected motion artifact signals is set to a desired level by selection of the coefficients of either the normalization stage 234...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first signal data, as disclosed in Cai in view of Thiele, Robert, and Stegman, by applying a reference intensity map to the first signal data, as disclosed in Ng. One of ordinary skill in the art would have been motivated to make this modification in order to equalize the nominal signal amplitudes of the channels to account for disparities such as depth dependent frequency attenuation, as taught in Ng (see col. 4, lines 25-28).
Furthermore, regarding claim 4, Ng further teaches wherein the processor circuit configured to generate the image is further configured to: perform brightness-mode (B-mode) processing on the first signal data based on a log compression map different from the reference intensity map (Fig. 2-3, output signals from log compression processors 46 (equated to log compression map) different from output signals from normalization stage 34 (equated to reference intensity map), and output signals from the log compression processor 46 to the B mode processor 140). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified generating images, as disclosed in Cai in view of Thiele, Robert, and Stegman, by having the processor circuit perform brightness-mode (B-mode) processing on the first signal data based on a log compression map different from the reference intensity map, as disclosed in Ng. One of ordinary skill in the art would have been motivated to make this modification in order to produce amplitude detected image signals of structure in the body, and display contrast harmonic signals separate from tissue harmonic signals, as disclosed in Ng (see col. 3, lines 50- 56).

Regarding claim 24, Cai in view of Thiele and Stegman teaches all of the elements disclosed in claim 15 above.
Cai in view of Thiele and Stegman does not explicitly teach wherein the processing the first signal data to generate the second signal data includes: normalizing the first signal data by adjusting an intensity range of the first signal data to form first normalized signal data comprising speckles with a uniform average amplitude; and removing a low frequency signal component from the first normalized signal data to form the second signal data.
Whereas, Robert, in an analogous field of endeavor, teaches normalizing the signal data by adjusting an intensity range of the signal data to form normalized signal data in which the speckle comprises a uniform average amplitude (see para. 0025 – “The amplitude may be computed by averaging the amplitude of the field at several frequencies. In addition, a depth-dependent normalization can be applied to the weights…the normalization can be chosen so that speckle regions have uniform brightness with depth.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Thiele and Stegman, by including to the method normalizing the signal data by adjusting an intensity range of the signal data to form normalized signal data in which the speckle comprises a uniform average amplitude, as disclosed in Robert. One of ordinary skill in the art would have been motivated to make this modification in order to vary the size and shape of the aperture dynamically with depth, as taught in Robert (see para. 0025).
Cai in view of Thiele, Robert, and Stegman does not explicitly teach removing a low frequency signal component from the first normalized signal data to form the second signal data.
Whereas, Ng, in an analogous field  of endeavor, teaches removing a low frequency signal component from the first normalized signal data to form the second signal data (Fig. 3, quadrature bandpass (QBP) filters 36, 136, and 236 as high pass filters, removing low frequency of normalized signals from output of normalization stages 34, 134, and 234; see col. 6, lines 47-52 – “Use of the passbands of FIG. 3 will provide a further benefit in the form of enhancement of the edges of structure in the harmonic image. That is due to the removal of some of the low frequency components by the artifact removal process, providing a relatively greater proportion of high frequency components to the image display.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Cai in view of Thiele, Robert, and Stegman, by including to the method removing a low frequency signal component from the first normalized signal data to form the second signal data, as disclosed in Ng. One of ordinary skill in the art would have been motivated to make this modification in order to equalize the nominal signal amplitudes of the channels to account for disparities such as depth dependent frequency attenuation, as taught in Ng (see col. 4, lines 25-28).

	Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele, Stegman, and Robert, as applied to claim 22 above, and in further view of Torp et al. (US 6277075 B1, published August 21, 2001), hereinafter referred to as Torp. 
Regarding claim 5, Cai in view of Thiele, Stegman, and Robert teaches all of the elements disclosed in claim 22 above.
Cai in view of Thiele, Stegman, and Robert teaches the first normalized signal data, but does not explicitly teach wherein the processor circuit configured to remove the low frequency signal component from the first normalized signal data to form the second signal data is further configured to: apply a high-pass filter to the first normalized signal data.
Whereas, Torp, in the same field of endeavor, teaches wherein the processor circuit configured to remove the low frequency signal component from the first normalized signal data to form the second signal data is further configured to: apply a high-pass filter to the first normalized signal data (Fig. 4, high pass filter 32 (remove low frequency), then normalize speckle signal at adder/subtractor 52; see col. 7, lines 21-24 – “An amplitude-normalized speckle signal is obtained by subtracting the logarithm of the temporally and spatially filtered speckle signal from the logarithm of the speckle signal in adder/subtractor 52 (see FIG. 4).”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first normalized signal data, as disclosed in Cai in view of Thiele, Stegman, and Robert, by removing the low frequency signal component from the first normalized signal data to form the second signal data by applying a high-pass filter to the first normalized signal data, as taught in Torp. One of ordinary skill in the art would have been motivated to make this modification in order to provide a smoother display, as taught in Torp (see col. 6, lines 58-60).
Furthermore, regarding claim 23, Torp further teaches wherein, to process the first signal data to generate the second signal data, the processor is configured to remove a low frequency signal component from the first normalized signal data (Fig. 4, high pass filter 32 (remove low frequency), then normalize speckle signal at adder/subtractor 52; see col. 7, lines 21-24 – “An amplitude-normalized speckle signal is obtained by subtracting the logarithm of the temporally and spatially filtered speckle signal from the logarithm of the speckle signal in adder/subtractor 52 (see FIG. 4).”). 
The motivation for claim 23 was shown previously in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Thiele, Robert, and Stegman, as applied to claim 22 above, and in further view of Kang et al. (US 20170128050 A1, published May 11, 2017), hereinafter referred to as Kang.
Regarding claim 6, Cai in view of Thiele, Robert, and Stegman teaches all of the elements disclosed in claim 22 above.
Cai in view of Thiele, Robert, and Stegman teaches determining the second signal, but does not explicitly teach wherein the processor circuit configured to determine the second signal data is further configured to: determine an average intensity for at least a portion of the first normalized signal data; and subtract the average intensity from the first normalized signal data.
Whereas, Kang, in an analogous field of endeavor, teaches determine an average intensity for at least a portion of the normalized signal data; and subtract the average intensity from the normalized signal data (Fig. 6; see para. 0081 – “Since at least one of the first and second images 610 and 620 is normalized so that regions corresponding to the white mask 612 in the first and second images 610 and 620 have an equal average brightness, image subtraction may be performed by subtracting the normalized first image 614 from the second image 620.” Where the average intensity (average brightness) is based on normalized images (second image 620), and the average intensity (second image 620 with an average brightness) is subtracted from the normalized signal data (normalized first image 614)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the second signal, as disclosed in Cai in view of Thiele, Robert, and Stegman, by determining an average intensity for at least a portion of the first normalized signal data; and subtract the average intensity from the first normalized signal data, as disclosed in Kang. One of ordinary skill in the art would have been motivated to make this modification in order to generate an image with improved contrast of blood vessels, as taught in Kang (see para. 0082). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Magnin et al. (US 20070268287 A1, published November 22, 2007) discloses an apparatus that displays a geometric model of the forward-looking circumferential IVUS image with the scanlines spaced at angular increments. 
Mahner (US 6584215 B1, published June 24, 2003) discloses a system where each speckle image generated is processed with the reference image to form a differential image that is linked with the normalizing mask, and the resultant image, obtained by subtraction and normalization, is smoothed with a low-pass filter. 
H.  Takahashi et al, “Speckle-Enhanced Cardiac Blood Flow Imaging with High Frame Rate Ultrasound,” Joint UFFC, EFTF, and PFM Symposium, pp. 2030-2033, 2013 discloses enhancing speckles in an image, and weighting by coherence and normalizing the magnitude of the signals in an image. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793